Citation Nr: 1242093	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-22 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for right lower extremity peripheral neuropathy.

2.  Entitlement to an earlier effective date for the grant of service connection for left lower extremity peripheral neuropathy.

3.  Entitlement to an earlier effective date for the grant of service connection for right upper extremity peripheral neuropathy.

4.  Entitlement to an earlier effective date for the grant of service connection for left upper extremity peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.  He passed away in September 2010.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a November 2010 administrative decision, the Appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.

The Board notes that prior to his death, the Veteran also perfected an appeal for the issue of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder including anxiety and depression, stemming from a June 2007 rating decision.  However, in a December 2009 communication, the Veteran withdrew this claim.  Thus, this issue is not before the Board and will not be addressed further herein.




FINDINGS OF FACT

1.  The Veteran died in September 2010 during the pendency of this appeal, and his widow filed a timely request to be substituted as the Appellant in his place.

2.  The Veteran's claims for service connection for peripheral neuropathy of the upper and lower extremities were received on May 19, 2008. 

3.  Service connection for peripheral neuropathy of the upper and lower extremities was established as secondary to service-connected diabetes mellitus; service connection for diabetes mellitus was not established as effective until July 29, 2009.   


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for the grant of service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

2.  The criteria for an earlier effective date for the grant of service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

3.  The criteria for an earlier effective date for the grant of service connection for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

4.  The criteria for an earlier effective date for the grant of service connection for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the earlier effective date claims arise from the disagreement with the initial effective dates assigned following the grant of service connection. Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
A review of the record shows that the Veteran died in September 2010.  Prior to his death, he had pending claims for earlier effective dates for peripheral neuropathy of the upper and lower extremities.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant.  The newly revised statute provides that, 'If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.' 38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  As noted in the Introduction, in November 2010, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion.

The VA Fast Letter 10-30, in addition to a proposed new regulation for inclusion in 38 C.F.R. Part 3, 14, and 20 [76 Fed. Reg. 8666-8674 (February 15, 2011)], provides that if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  Here, proper notice was sent to the Veteran in July 2008, thus additional notice is not required for the Appellant.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The Veteran's service treatment records and VA and private treatment records have been associated with the claims file.  Additional outstanding records have not been identified.  See Statement of Accredited Representative VA Form 646, April 2012.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Effective Date Claim

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2012).

The Veteran's claim for service connection for diabetes mellitus was received by VA on May 9, 2007.  Because the rating criteria for diabetes reflect that complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating, the claim for service connection for diabetes mellitus is considered to encompass a claim for any related residuals.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, at Note 1.  The Veteran filed claims for peripheral neuropathy on May 19, 2008.

The Board has considered whether any evidence of record prior to May 19, 2008, could serve as an informal claim in order to entitle the Appellant to earlier effective dates.  After reviewing the record, the Board concludes that there is no document submitted prior to May 19, 2008, indicating intent to pursue claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  It was not until the Veteran's May 19, 2008 claims for peripheral neuropathy that complaints of numbness and tingling in his toes and fingers were raised.  Indeed, the Veteran does not contend that a date earlier than May 19, 2008 is proper.  The Board finds that the evidence does not reflect of any claims for service connection for neuropathy of his upper or lower extremities prior to May 19, 2008, on any possible basis (direct, presumptive or secondary).  38 C.F.R. § 3.1(p); 38 C.F.R. § 3.155(a). 

The proper effective date is the later of the date of claim or the date of entitlement.  To that end, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Further, disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected.  In this regard, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (emphasis added). 

In a May 2010 rating decision, the Regional Office found clear and unmistakable error in their November 2009 rating decision issuing an effective date of August 6, 2009 for the Veteran's service-connected peripheral neuropathy, and awarded effective dates of July 29, 2009, the same effective date awarded for service connection for diabetes mellitus.  As the award of service connection for peripheral neuropathy of the upper and lower extremities is based on the underlying service-connected disability of diabetes mellitus, an effective date prior to July 29, 2009 cannot be assigned.  This is because the Veteran was not service-connected for diabetes mellitus prior to July 29, 2009. 

For the foregoing reasons, the Board finds that, absent a successful showing of clear and unmistakable error, with regards to the effective date assigned for diabetes mellitus, there is no regulatory or statutory basis to grant the Appellant an effective date earlier than July 29, 2009, for service connection for peripheral neuropathy of the upper and lower extremities as secondary to the Veteran's service-connected diabetes mellitus.

The Board finds that the preponderance of the evidence is against the Appellant's claims for effective dates earlier than July 29, 2009, for the award of service connection for the peripheral neuropathy which affected the Veteran's upper and lower extremities. Since the preponderance of the evidence is against the claims, there is no reasonable doubt to resolve, and these claims must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2012).

      (CONTINUED ON NEXT PAGE)
      
      
      
      
      
      
      
      
      
      
      
      
      
      
      
ORDER

An earlier effective date for the grant of service connection for right lower extremity peripheral neuropathy is denied.

An earlier effective date for the grant of service connection for left lower extremity peripheral neuropathy is denied.

An earlier effective date for the grant of service connection for right upper extremity peripheral neuropathy is denied.

An earlier effective date for the grant of service connection for left upper extremity peripheral neuropathy is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


